John Meader plaint. agt Roger Rose Defendt in an action of the case for not performing a bargain made with sd Meader last Spring *820whereby sd Rose did engage himselfe to bring for the plaint. from Oyster River about fifteen or Sixteen cord of timber &c. but hath not performed his bargain whereby the plaint. is damnified about five pounds with all other due damages &c. . . . The Jury . . found the case not actionable and gave the Defendt costs of Court allowd £.1:4.2.
Execution issued 8br 20° 77.